Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19852 Filed 03/31/21 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  DAVONTAE SANFORD,

                         Plaintiff,                             Case Number 17-13062
  v.                                                            Honorable David M. Lawson

  MICHAEL RUSSELL and JAMES TOLBERT,

                    Defendants.
  __________________________________________/

       OPINION AND ORDER ON THE PARTIES’ RENEWED MOTIONS IN LIMINE

         This matter is before the Court on several renewed motions in limine that were filed by the

  parties after the conclusion of the defendants’ interlocutory appeal. The case presently is set for

  trial on May 11, 2021, but in a recent conference the Court advised the parties that the case almost

  certainly could not be tried in person at that time, and that the Court was not inclined to go forward

  with a Zoom trial in mid-May, although the Court’s position on whether to go forward with a

  virtual trial could change as experience with that option is gained within the district. Nonetheless,

  it is prudent to decide the motions now to help guide the parties’ trial preparations.

                                                    I.

         In their first motion, the defendants ask the Court to prevent the plaintiff from offering any

  evidence of a settlement the plaintiff reached in the Michigan Court of Claims in a case he filed

  against the State under the Wrongful Imprisonment Compensation Act, Mich. Comp. Laws §

  691.1751, et seq., seeking compensation for his nearly nine years of incarceration related to the

  claims of police misconduct alleged in this case. The defendants point out that the Act specifies

  that “[a]n award of compensation under this act is not a finding of wrongdoing against anyone,”

  and “[a]n award of compensation under this act is not admissible in evidence in a civil action that
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19853 Filed 03/31/21 Page 2 of 16




  is related to the investigation, prosecution, or conviction that gave rise to the wrongful conviction

  or imprisonment.” Mich. Comp. Laws § 691.1755(7). They also assert that the individual officer

  defendants in this case were not parties to the state court of claims action in which compensation

  was awarded, and they were not “asked for input” in those proceedings, so they had no opportunity

  previously to litigate the merits of the plaintiff’s demand for compensation before the State elected

  to settle the claim. They further argue that evidence of the compromise of the claim is irrelevant

  to whether the individual defendants fabricated evidence or instigated any charging decision that

  resulted in a wrongful prosecution. And they assert that they would be unfairly prejudiced by the

  evidence.

         The plaintiff responds that all of the defendants’ arguments might have merit if the

  defendants were prepared to concede that the plaintiff did not commit the Runyon Street murders.

  However, since the defendants have made the plaintiff’s supposed factual guilt the centerpiece of

  their defense strategy, the plaintiff argues that he is entitled to respond with contrary evidence

  tending to disprove their factual defense. Therefore, they seek to offer only a limited portion of

  the state court of claims record consisting of: (1) the State’s admission in its answer filed in the

  court of claims case stating that “new evidence demonstrates that [Sanford] did not perpetrate the

  crimes and was not an accomplice or accessory to the acts that were the basis of the convictions,”

  State of Mich. Ans. to Compl., ECF No. 368-3, PageID.19534, and (2) the entry of judgment in

  favor of the plaintiff and awarding him compensation, which per the statute was required to be

  supported by an affirmative finding of his innocence based on new evidence.

         “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than

  it would be without the evidence; and (b) the fact is of consequence in determining the action.”

  Fed. R. Evid. 401. “[E]vidence that is merely ancillary to evidence that bears directly on the issues



                                                  -2-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19854 Filed 03/31/21 Page 3 of 16




  may be admissible,” but such “evidence must at least be a step on one evidentiary route to the

  ultimate fact.” United States v. Hazelwood, 979 F.3d 398, 409 (6th Cir. 2020) (citations and

  quotations omitted). All relevant evidence is admissible unless the Constitution, a federal statute,

  or another rule “provides otherwise.” Fed. R. Evid. 402.

         Evidence Rule 403 allows a court to exclude relevant evidence “if its probative value is

  substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the

  jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” “[T]he balancing

  test of Rule 403 . . . [is] strongly weighted toward admission.” Hazelwood, 979 F.3d at 411-12.

  “[T]he risk of unfair prejudice [has been] defined as the ‘undue tendency to suggest a decision

  based on improper considerations,’” thus improperly tempting the jury to “reach[] a verdict based

  on emotions instead of evidence.” Id. at 412 (quoting United States v. Asher, 910 F.3d 854, 861

  (6th Cir. 2018)).

         Evidence of the plaintiff’s innocence of the underlying crime plainly is relevant to rebut

  the factual and legal defenses that have been raised and maintained by the defendants throughout

  this litigation. As long as the defendants insist, as they do, that all available evidence of the

  plaintiff’s guilt must be considered by the jury, then so must any and all available evidence of his

  innocence.

         The defendants maintain, however, that it would be unfairly prejudicial to admit evidence

  of the settlement because it would be unreasonable to expect a jury to understand fine legal

  distinctions between the legal standards for an award of compensation under the state

  compensation statute and the merits of the plaintiff’s constitutional claims in this case, and there

  would be too much temptation for the jury to presume that the defendants already had been

  adjudged liable by the State, and therefore also should be held liable by the jury in this case based



                                                   -3-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19855 Filed 03/31/21 Page 4 of 16




  on the same allegedly wrongful incarceration. Evidence Rule 403 requires a comparison of any

  unfair prejudice the opponent identifies and the evidence’s probative value, which is contextual.

  “[U]nfair prejudice can result when evidence that is only marginally probative tends to be given

  preemptive weight by the jury substantially out of proportion to its logical force.” Dresser v.

  Cradle of Hope Adoption Ctr., Inc., 421 F. Supp. 2d 1024, 1030 (E.D. Mich. 2006). So the

  probative value of evidence can be more or less weighty depending on whether a fact is genuinely

  contested. See Old Chief v. United States, 519 U.S. 172, 184-85 (1997).

         It is well settled that evidence of innocence is relevant to both liability and damages in any

  wrongful prosecution case where the factual premise of actual innocence remains in dispute. Ayers

  v. City of Cleveland, 773 F.3d 161, 169 (6th Cir. 2014). Conversely, the absence of a live dispute

  on that aspect of the case may nullify the relevance, and the defendants’ position would be well

  taken if they were willing to concede the plaintiff’s factual innocence. However, not only are the

  defendants not willing to stipulate to the plaintiff’s innocence of the underlying crime, they

  doggedly have insisted throughout this litigation that the plaintiff actually committed or aided the

  commission of the Runyon Street murders. Moreover, they presented a motion to develop even

  further supposed evidence of his guilt. And they repeatedly have moved to dismiss the claims on

  the ground that the plaintiff suffered no damages as result of his guilty plea, he was never

  “exonerated” of the crime for which he was convicted, and, even now, the criminal proceedings in

  state court never have “terminated in his favor,” precluding any claims by him via section 1983.

  The probative value of competing evidence suggesting his innocence, therefore, is not

  “substantially outweighed” by the defendants’ stated prejudice grounds.

         The Seventh Circuit’s decision in Parish v. City of Elkhart, 702 F.3d 997, 1002 (7th Cir.

  2012), dramatically illustrates the hazard of endorsing the defendants’ flawed argument, which in



                                                  -4-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19856 Filed 03/31/21 Page 5 of 16




  that case required reversal and remand for a new trial, after an improperly skewed presentation of

  evidence on factual innocence resulted in an unconscionably paltry damage award. There, as here,

  the defendants sought to present to the jury a slanted record consisting exclusively evidence of the

  plaintiff’s supposed factual guilt of the underlying crime, while attempting (there, with success) to

  exclude compelling contrary evidence of his innocence. The Seventh Circuit held that the

  plaintiff’s evidence of innocence was not unfairly prejudicial and was highly probative to rebut

  the evidence offered to prove his supposed guilt, and the exclusion of the plaintiff’s contrary

  evidence was an abuse of discretion.

          The exclusionary language in the state statute that the defendants cite is not controlling. It

  is well settled, of course, that “state statute[s] do[] not govern the admissibility of [evidence] in

  federal courts. The Federal Rules of Evidence govern those decisions.” Smith v. County of

  Lenawee, No. 09-10648, 2011 WL 1166661, at *1 (E.D. Mich. Mar. 28, 2011). In fact, “the federal

  rules themselves provide that they ‘apply generally to civil actions and proceedings.’” Ibid.

  (quoting Fed. R. Evid. 1101(b) (“These rules apply [in] civil cases and proceedings.”)). Thus, the

  evidentiary strictures of the State’s Wrongful Imprisonment Compensation Act have no bearing

  on the evidentiary question that presently is before the Court.

          In fact, the Federal Rules of Evidence expressly contemplate the admission of exactly the

  sort of factual conclusions expressed in statements by public agencies that are at issue here, where

  an agency has, after investigation, reached factual findings pertinent to the elements of a claim

  later litigated in federal court. Evidence Rule 803(8) provides that the rule of hearsay does not bar

  from evidence any “record or statement of a public office if . . . it sets out . . . in a civil case . . .

  factual findings from a legally authorized investigation [and] the opponent does not show that the

  source of information or other circumstances indicate a lack of trustworthiness.” Fed. R. Evid.



                                                     -5-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19857 Filed 03/31/21 Page 6 of 16




  803(8). Here, the admission in the answer of the State of Michigan, made after its investigation

  of the wrongful conviction claims, is the factual finding of a public agency that directly supports

  the plaintiff’s position that he did not commit the murders and rebuts the defendants’ evidence that

  is offered to prove that he did commit the murders. See Gould Elecs. Inc. v. Livingston Cty. Rd.

  Comm’n, No. 17-11130, 2020 WL 6793335, at *12 (E.D. Mich. Nov. 19, 2020).

         The judgment entered in the state court of claims also directly rebuts the defendants’

  repeatedly asserted position that the state court criminal proceeding never concluded in his favor,

  because the state law expressly requires the court of claims to find both that “[t]he plaintiff’s

  judgment of conviction was reversed or vacated and either the charges were dismissed or the

  plaintiff was determined on retrial to be not guilty,” and that “[n]ew evidence demonstrates that

  the plaintiff did not perpetrate the crime and was not an accomplice or accessory to the acts that

  were the basis of the conviction.” Mich. Comp. Laws § 691.1755(1)(b), (c) (emphasis added).

  Thus, the record of judgment supports the plaintiff’s position that the charges were dismissed —

  once and for all — because he didn’t commit the crime, not merely because, as the defendants

  contend, the state prosecutor elected, for unknown reasons, merely to defer the fight to another

  day.

         The admissions by the State’s agents charged with investigating the claims of wrongful

  conviction therefore are highly relevant to the plaintiff’s proofs of his actual innocence, the

  evidence is not substantially outweighed by unfair prejudice, and the evidence is not barred by the

  state statute cited by the defendants.

                                                   II.

         Next, the defendants move for exclusion of any evidence that the Michigan State Police

  sought perjury charges to be filed against defendant James Tolbert as a result of his false testimony



                                                  -6-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19858 Filed 03/31/21 Page 7 of 16




  at Sanford’s preliminary examination and trial about the provenance of a sketch of the murder

  scene. During an October 2015 reinvestigation of the Runyon Street murders by the Michigan

  State Police, the assigned MSP investigator interviewed Tolbert, and it was during that interview

  that Tolbert admitted that he (not Sanford, as he previously had testified) had drawn the outline of

  the room where the bodies were found, and Sanford only drew the bodies. After that interview,

  the MSP investigator drafted a report recommending perjury charges be brought against Tolbert.

  However, no such charges ever were pursued by the Wayne County prosecutor.

         The defendants contend that whether or not perjury charges were sought by the MSP has

  no bearing on the culpability of Tolbert’s conduct during the investigation of the Runyon Street

  murders, or his “interactions with Sanford” during his interrogation where the incriminating sketch

  of the murder scene was created, since all of that conduct occurred before Tolbert’s allegedly false

  trial testimony. The defendants also argue that the evidence would unfairly prejudice them by

  tempting the jury to conclude that Tolbert lied about the sketch, even though he never formally

  was charged or convicted.

         But the plaintiff says that he does not intend to offer the evidence to show how the MSP

  felt about Tolbert’s conduct. Instead, they want to show Tolbert’s reaction when he learned that

  perjury charges were recommended, believing that his subsequent conduct demonstrates his

  awareness of a deliberate falsehood. The plaintiff points to Tolbert’s deposition testimony in

  which he asserted that he first became aware that his 2010 testimony about the crime scene sketch

  was false in late 2015, when a reporter called him to ask for comments on the MSP investigator’s

  request for a perjury warrant. Tolbert has characterized his 2010 testimony as a “horrendous

  mistake,” but the plaintiff wants to offer evidence that Tolbert “did nothing” in response to the

  possibility of charges in 2015, and that he did not then come forth with any innocent explanation



                                                  -7-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19859 Filed 03/31/21 Page 8 of 16




  of his supposed “mistake,” or take any action to rectify the consequences of his purportedly

  innocent error. The plaintiff contends that Tolbert’s silence in the face of potential perjury charges

  is, like other evidence of his conduct during the 2015 investigation, relevant to show both the

  intentionality of his conduct and his consciousness of guilt.

         Evidence that Tolbert did nothing in 2015 when confronted with the possibility of perjury

  charges for admittedly false testimony about the crime scene that was given in 2010 is, as the Court

  previously has ruled, relevant and admissible to show both the intentionality of his conduct relating

  to the crime scene sketch and his consciousness of his unlawful conduct. As the Court noted in its

  opinion denying the defendants’ motion for summary judgment: “Tolbert now candidly admits

  that he drew the layout of the sketch and Sanford only drew the bodies on the sketch Tolbert

  created. Russell admits he was present when that was done. Both claim that they were ‘mistaken”

  in their recall of how the sketch was made. Tolbert’s testimony makes it seem unlikely in the

  extreme that either of them actually ‘forgot’ how this ‘critical’ piece of evidence came into

  existence.” Op. & Order, ECF No. 307, PageID.14907-908. The Court previously also considered

  evidence that, at the end of the MSP interview, Tolbert attempted to destroy or abscond with a

  duplicate of the crime scene sketch that he was prompted to draw. The Court held that evidence

  was relevant to demonstrate his consciousness of guilt, and its admission would not unfairly

  prejudice the defendants. Order re. Mots. in limine, ECF No. 329, PageID.16088.

         Similarly, as the Court also previously has ruled, evidence that the defendant opted to do

  nothing rather than to make some effort to undo the consequences of his evidence fabrication and

  false swearing bolsters inferences favorable to the plaintiff about the intentionality of his conduct

  and his consciousness of guilt. See Order re Mots. in limine, ECF No. 333, PageID.16105-106

  (“[E]vidence that the defendants were aware of Smothers’s confessed involvement in the murders



                                                   -8-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19860 Filed 03/31/21 Page 9 of 16




  and chose to do nothing, notwithstanding the admission by Tolbert that the lack of follow up was

  an ‘extraordinary investigative lapse,’ is relevant to establish both the willfulness of their conduct

  in procuring the wrongful conviction and their consciousness of their guilt for the violations of the

  plaintiff’s rights.”).

          The cases cited by the defendant do not support their arguments because, as the plaintiff

  correctly points out, both involved attempts by a party to impeach the credibility of a hostile

  witness with evidence of allegedly improper but entirely unrelated conduct for which the witness

  never formally was charged or convicted. See United States v. Madden, 482 F.2d 850, 852 (8th

  Cir. 1973) (“It has consistently been held that it is impermissible for a party to attempt to affect

  the credibility of a witness by showing that he has been accused of, charged with, or arrested for a

  crime of which he has not been found guilty.”); Barber v. City of Chicago, 725 F.3d 702, 709 (7th

  Cir. 2013) (“The well-established, general rule is that a witness’s credibility may not be impeached

  by evidence of his or her prior arrests, accusations, or charges.”). Here, the evidence is not offered

  simply to attack credibility by means of an uncharged crime. Instead, it is direct evidence about

  Tolbert’s state of mind regarding his own conduct and the underlying events involved in this case.

  Evidence may be offered that Tolbert maintains that he “first became aware” that he had learned

  that his 2010 testimony was false when he was informed of possible perjury charges in 2015. It

  appears to be undisputed that, despite that prospect, he did nothing to rectify the consequences of

  his supposedly “honest mistake,” nor did he come forward, at that time, or any time soon thereafter,

  with any innocent explanation of his conduct. There is nothing improper in the admission of that

  direct evidence for the straightforward purpose of proving that, since at least 2010, and perhaps

  long before, the defendant knew that he had done wrong, but he chose to do nothing about his

  wrongdoing, apparently because he hoped that the matter would not be pursued further.



                                                   -9-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19861 Filed 03/31/21 Page 10 of 16




         The defendants also argue that the evidence is barred by Evidence Rule 404(b) because it

  will be offered to attack the defendant’s character via the impermissible inference that he acted

  consistently with that bad character trait. But Rule 404(b) plays no role here. The evidence

  concerns conduct that is part and parcel of the underlying events in the case, which is admissible

  under the generally recognized res gestae exception to Rule 404(b), because it does not concern

  extrinsic and unrelated conduct offered solely to prove character or credibility. See United States

  v. Brown, 888 F.3d 829, 836 (6th Cir. 2018). The recommendation of perjury charges is the

  premise that sets the stage for Tolbert’s reaction to that possibility and is part of a narrative “the

  telling of which is necessary to complete the story of the charged offense.” Ibid.

         In proper context, the evidence of the MSP’s recommendation of perjury charges against

  Tolbert is admissible.



                                                   III.

         The plaintiffs move to exclude the expert testimony of the defendants’ unretained experts,

  Dr. Lynne Schwartz and Dr. Judith Block. The plaintiff previously had filed a motion challenging

  the relevance and reliability of the expert opinions by those witnesses under Federal Rule of

  Evidence 702. By the time that motion fully was briefed, the parties represented to the Court that

  they had resolved most of their differences about the scope and content of the proposed testimony.

  The Court then ruled on the remaining live issue that was presented, holding that Dr. Schwartz’s

  opinions that the plaintiff was “not coerced” during the interrogation and that there was “no

  evidence of coercion” would be excluded because Schwartz had not been retained to render any

  opinion on those topics as part of her evaluation, and she admitted that she had made no effort to

  develop such conclusions.       Op. & Order re: Mots. to Exclude Experts, ECF No. 298,



                                                  -10-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19862 Filed 03/31/21 Page 11 of 16




  PageID.14224-225. The plaintiff, however, had reserved his right to file a motion in limine

  challenging the relevance of Schwartz’s remaining testimony solely on the basis of general

  relevance to the issues in the case, and he now has done so.

         Dr. Schwartz was retained to evaluate the plaintiff’s mental state during the criminal

  proceedings after his 2007 arrest for the Runyon Street murders. She was asked to opine on his

  capacity knowingly to waive his Miranda rights during the interrogation, his competency to stand

  trial, and whether his mental status supplied any ground for the assertion of an insanity defense.

  Schwartz produced an evaluation that included numerous clinical observations of Sanford’s mental

  functioning and capacity, and she concluded according to the pertinent standards under Michigan

  law that he had the capacity validly to waive his rights, was competent to stand trial, and was not

  legally insane. Examples of numerous clinical observations recorded by Schwartz were itemized

  by the defendants in their opposition to the plaintiff’s motion.

         Dr. Judith Block was retained to conduct similar evaluations during separate criminal

  proceedings on other charges, which occurred after the plaintiff’s 2008 conviction for the Runyon

  Street murders. There is no dispute that the charges and proceedings in that case were unrelated

  to the underlying criminal proceedings in this case, which already had concluded before Dr. Block

  was retained to render any opinion about the plaintiff’s mental state.

         The plaintiff argues that Dr. Schwartz’s and Dr. Block’s opinions are irrelevant to the

  claims in this case because he “does not intend to argue to the jury that he was incompetent to

  stand trial, incompetent to waive his Miranda rights, or that he should have qualified for the legal

  insanity defense,” and he “does not dispute [that] he was competent for those purposes.” In his

  reply brief, the plaintiff further insists that the defendants have “misconstrued” the basis of his

  coerced confession claim, and he now asserts that does not intend to argue at trial that the



                                                  -11-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19863 Filed 03/31/21 Page 12 of 16




  circumstances of the interrogation were coercive based on any peculiar mental infirmity of his,

  and instead he will litigate the coerced confession claim solely on the premise that the defendants

  “used overwhelming coercion — including by interrogating Sanford for many hours, overnight,

  without a parent or attorney present, showing Sanford disturbing crime scene photos of deceased

  bodies, falsely telling Sanford there was blood on his shoes, and promising Sanford he could go

  home if he hurried up and confessed — to overbear the will of then-14-year-old Sanford and get

  him to falsely confess to a crime he did not commit.” Plf. Reply, ECF No. 372, PageID.19610.

         The plaintiff contends that because he will not argue that he was legally insane and will

  not assert at trial that he had any particular psychological infirmity that made him unfit to waive

  his rights, all of the testimony about whether he was legally “insane,” or “competent,” or mentally

  fit to understand his rights would be irrelevant. He also contends that the testimony would confuse

  the jury and waste their time by presenting volumes of testimony about the plaintiff’s mental

  condition that are not pertinent to any of the circumstances that he claims were coercive. The

  plaintiff further argues that Dr. Block’s opinion — regardless of content — is irrelevant for the

  additional reason that her examination was conducted in 2009, after the conclusion of the

  underlying criminal proceedings at issue here, so her conclusions are so temporally remote that

  they cannot have any valid bearing on the plaintiff’s mental status at the time of his arrest two

  years earlier, in 2007.

         The defendants respond that testimony by both doctors about Sanford’s mental condition

  is relevant to their defense against the plaintiff’s specific allegations in the complaint that the

  defendants “exploited” his “mental impairment.” They point to paragraph 166 of the complaint,

  where the plaintiff alleged that defendants Russell and Tolbert:

         knew [that the plaintiff] was mentally impaired, they intentionally exploited his
         mental illness by, among other things, coercing and/or manipulating him to be

                                                 -12-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19864 Filed 03/31/21 Page 13 of 16




         interrogated over long periods of time; to sign and initial documents he could
         neither read nor understand; to believe that he would be allowed to go home when
         this was evidently not the case; and, to confess to a crime that he never committed.

  Compl. ¶ 166, ECF 1, PageID.43. The defendants argue that in order to meet this allegation that

  they exploited the plaintiff’s mental infirmity, they must be allowed to present relevant expert

  testimony that the plaintiff had no significant mental deficiency or psychological impairment when

  he was interrogated by the defendants.

         The defendants’ confusion about the basis of the plaintiff’s coerced confession claim is

  understandable in light of the overall context of the factual basis recited in the complaint, which

  includes an allegation that the defendants “exploited” his “mental impairment.” However, the

  particular allegation on which the defendants’ response focuses was stated as part of the basis for

  the plaintiff’s claim in Count IV of his complaint, which alleged that the defendants had violated

  his rights under the American With Disabilities Act.

         On February 28, 2019, the Court entered an order dismissing the ADA claim with prejudice

  against the individual officers. The City of Detroit previously had been dismissed from the case

  entirely when the Court ruled that all of the plaintiff’s causes of action were pre-petition claims

  that arose before the City’s bankruptcy, and he therefore was foreclosed from proceeding against

  the City. Thus, after the Court’s early dispositive ruling and the dismissal of the ADA claim

  against the remaining defendants, Count IV no longer is a live cause of action for trial. Moreover,

  the plaintiff now specifically disclaims any reliance on any supposed peculiar mental infirmity or

  defect as a basis for his surviving coerced confession claim. Thus cabined, Sanford’s coerced

  confession case no longer presents any factual controversy that could be resolved by expert

  testimony about his mental status or psychological capacity at the time of his interrogation by the

  defendants.



                                                 -13-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19865 Filed 03/31/21 Page 14 of 16




         The plaintiff now asserts that he intends to advance his claim of coerced confession solely

  on the basis that the circumstances of his youth, the exclusion of any adult parent or guardian

  during questioning, the duration and intensity of the interrogation, the shocking nature of the crime

  scene photos shown to him, and deceptive representations by the defendants that the plaintiff could

  “go home” if he confessed, and that blood evidence had been found on his clothing, all contributed

  to create a coercive atmosphere that compelled him falsely to confess. Most of the pertinent facts

  such as the duration of the questioning, the plaintiff’s age, and the absence of a parent or guardian

  are undisputed. The parties do still dispute whether the defendants made certain “deceptive”

  representations during the questioning. But the jury’s deliberations about whether the plaintiff

  was coerced will not depend on any assessment of his particular psychological makeup, according

  to the plaintiff’s presently stated theory of the case. Dr. Schwartz’s opinions and observations

  about the plaintiff’s mental functioning and capacity therefore have no relevance to the case that

  the plaintiff says he will present to the jury. Dr. Block’s 2009 evaluation was in any event too

  temporally remote to have any bearing on the plaintiff’s mental state in 2007.

         The Court previously ruled that the evidence adequately sustained the coerced confession

  claim where the plaintiff’s youth, the absence of a parent or guardian, the extended duration of the

  questioning, and illusory promises allegedly made by the defendants, together could be found

  under the clearly established rules of decision to create a coercive environment for custodial

  questioning. The Court also noted in its prior ruling that the plaintiff had advanced evidence of

  his particular mental infirmity as contributing to his case. He evidently now has abandoned any

  reliance on evidence about his individual psychological makeup to sustain the coerced confession

  claim. Such evidence, however, was not essential to the Court’s ruling on the motion for summary

  judgment, and its abandonment does not give ground to question the viability of the coerced



                                                  -14-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19866 Filed 03/31/21 Page 15 of 16




  confession cause of action as it now has been framed for trial. See Harris v. Bornhorst, 513 F.3d

  503, 512 (6th Cir. 2008) (“[A]ny reasonable Case prosecutor . . . would have known, after

  listening to the tape of the confession, that it was involuntary as a matter of law and thus

  untrustworthy. First, . . . any waiver of Miranda rights was rendered involuntary by Harris’s age,

  lack of any previous criminal history or experience, and physical separation from his mother, in

  addition to the ‘intensity of the interview’ conducted by Vaughn. More important, the techniques

  used by Vaughn in questioning a twelve-year-old child were coercive, irrespective of the

  effectiveness of the Miranda warning.”); United States v. Siler, 526 F. App’x 573, 576 (6th Cir.

  2013) (re: coercive effect of illusory promises).

         The testimony of the defendants’ expert psychological examiners is not relevant to rebuttal

  of any portion of the factual basis for the plaintiff’s coerced confession claim that will be presented

  to the jury. However, if the plaintiff offers evidence of a mental defect as a basis for his false

  confession claim, then the defendants may ask the Court to revisit this ruling.

                                                   IV.

         The evidence of the State of Michigan’s admissions and acknowledgements in the

  settlement of the Court of Claims case are not inadmissible for any of the reasons cited by the

  defendants in their motion in limine. Evidence that perjury charges were sought against defendant

  James Tolbert for his testimony against the plaintiff in the state criminal case is admissible for the

  limited purposes cited by the plaintiff. And evidence to be offered by the defendants’ expert

  psychological examiners is not relevant to any issues presently outstanding in the case.

         Accordingly, it is ORDERED that the defendants’ motions in limine (ECF No. 362, 363)

  are DENIED.

         It is further ORDERED that the plaintiff’s motion in limine (ECF No. 364) is GRANTED.



                                                   -15-
Case 2:17-cv-13062-DML-RSW ECF No. 394, PageID.19867 Filed 03/31/21 Page 16 of 16




                                                 s/David M. Lawson
                                                 DAVID M. LAWSON
                                                 United States District Judge
  Date: March 31, 2021




                                      -16-
